 


114 HR 4919 EH: Kevin and Avonte's Law of 2016
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS 2d Session 
H. R. 4919 
IN THE HOUSE OF REPRESENTATIVES 
AN ACT 
To amend the Violent Crime Control and Law Enforcement Act of 1994, to reauthorize the Missing Alzheimer’s Disease Patient Alert Program, and to promote initiatives that will reduce the risk of injury and death relating to the wandering characteristics of some children with autism. 
 

1.Short titleThis Act may be cited as the Kevin and Avonte's Law of 2016.  IMissing Alzheimer’s Disease Patient Alert Program reauthorization 101.Short titleThis title may be cited as the Missing Americans Alert Program Act of 2016. 
102.Reauthorization of the missing Alzheimer’s Disease Patient Alert Program 
(a)AmendmentsSection 240001 of the Violent Crime Control and Law Enforcement Act of 1994 (42 U.S.C. 14181) is amended— (1)in the section header, by striking Alzheimer's disease patient and inserting Americans; and 
(2)by striking subsection (a) and inserting the following:  (a)Grant program To reduce injury and death of missing Americans with dementia and developmental disabilitiesSubject to the availability of appropriations to carry out this section, the Attorney General, through the Bureau of Justice Assistance and in consultation with the Secretary of Health and Human Services— 
(1)shall award competitive grants to health care agencies, State and local law enforcement agencies, or public safety agencies and nonprofit organizations to assist such entities in planning, designing, establishing, or operating locally based, proactive programs to prevent wandering and locate missing individuals with forms of dementia, such as Alzheimer’s Disease, or developmental disabilities, such as autism, who, due to their condition, wander from safe environments, including programs that— (A)provide prevention and response information, including online training resources, and referrals to families or guardians of such individuals who, due to their condition, wander from a safe environment; 
(B)provide education and training, including online training resources, to first responders, school personnel, clinicians, and the public in order to— (i)increase the safety and reduce the incidence of wandering of persons, who, due to their dementia or developmental disabilities, may wander from safe environments; 
(ii)facilitate the rescue and recovery of individuals who, due to their dementia or developmental disabilities, wander from safe environments; and (iii)recognize and respond to and appropriately interact with endangered missing individuals with dementia or developmental disabilities who, due to their condition, wander from safe environments; 
(C)provide prevention and response training and emergency protocols for school administrators, staff, and families or guardians of individuals with dementia, such as Alzheimer’s Disease, or developmental disabilities, such as autism, to help reduce the risk of wandering by such individuals; and (D)develop, operate, or enhance a notification or communications systems for alerts, advisories, or dissemination of other information for the recovery of missing individuals with forms of dementia, such as Alzheimer’s Disease, or with developmental disabilities, such as autism; and 
(2)shall award grants to health care agencies, State and local law enforcement agencies, or public safety agencies to assist such agencies in designing, establishing, and operating locative tracking technology programs for individuals with forms of dementia, such as Alzheimer's Disease, or children with developmental disabilities, such as autism, who have wandered from safe environments.;  (3)in subsection (b)— 
(A)by inserting competitive after to receive a; (B)by inserting agency or before organization each place it appears; and 
(C)by adding at the end the following: The Attorney General shall periodically solicit applications for grants under this section by publishing a request for applications in the Federal Register and by posting such a request on the website of the Department of Justice.; and (4)by striking subsections (c) and (d) and inserting the following: 
 
(c)PreferenceIn awarding grants under subsection (a)(1), the Attorney General shall give preference to law enforcement or public safety agencies that partner with nonprofit organizations that appropriately use person-centered plans minimizing restrictive interventions and that have a direct link to individuals, and families of individuals, with forms of dementia, such as Alzheimer's Disease, or developmental disabilities, such as autism. (d)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $2,000,000 for each of fiscal years 2017 through 2021. 
(e)Grant accountabilityAll grants awarded by the Attorney General under this section shall be subject to the following accountability provisions: (1)Audit requirement (A)DefinitionIn this paragraph, the term unresolved audit finding means a finding in the final audit report of the Inspector General of the Department of Justice that the audited grantee has utilized grant funds for an unauthorized expenditure or otherwise unallowable cost that is not closed or resolved within 12 months from the date when the final audit report is issued. 
(B)AuditsBeginning in the first fiscal year beginning after the date of enactment of this subsection, and in each fiscal year thereafter, the Inspector General of the Department of Justice shall conduct audits of recipients of grants under this section to prevent waste, fraud, and abuse of funds by grantees. The Inspector General shall determine the appropriate number of grantees to be audited each year. (C)Mandatory exclusionA recipient of grant funds under this section that is found to have an unresolved audit finding shall not be eligible to receive grant funds under this section during the first 2 fiscal years beginning after the end of the 12-month period described in subparagraph (A). 
(D)PriorityIn awarding grants under this section, the Attorney General shall give priority to eligible applicants that did not have an unresolved audit finding during the 3 fiscal years before submitting an application for a grant under this section. (E)ReimbursementIf an entity is awarded grant funds under this section during the 2-fiscal-year period during which the entity is barred from receiving grants under subparagraph (C), the Attorney General shall— 
(i)deposit an amount equal to the amount of the grant funds that were improperly awarded to the grantee into the General Fund of the Treasury; and (ii)seek to recoup the costs of the repayment to the fund from the grant recipient that was erroneously awarded grant funds. 
(2)Nonprofit organization requirements 
(A)Definition of nonprofit organizationFor purposes of this paragraph and the grant programs under this part, the term nonprofit organization means an organization that is described in section 501(c)(3) of the Internal Revenue Code of 1986 and is exempt from taxation under section 501(a) of such Code. (B)ProhibitionThe Attorney General may not award a grant under this part to a nonprofit organization that holds money in offshore accounts for the purpose of avoiding paying the tax described in section 511(a) of the Internal Revenue Code of 1986. 
(C)DisclosureEach nonprofit organization that is awarded a grant under this section and uses the procedures prescribed in regulations to create a rebuttable presumption of reasonableness for the compensation of its officers, directors, trustees, and key employees, shall disclose to the Attorney General, in the application for the grant, the process for determining such compensation, including the independent persons involved in reviewing and approving such compensation, the comparability data used, and contemporaneous substantiation of the deliberation and decision. Upon request, the Attorney General shall make the information disclosed under this subparagraph available for public inspection. (3)Conference expenditures (A)LimitationNo amounts made available to the Department of Justice under this section may be used by the Attorney General, or by any individual or entity awarded discretionary funds through a cooperative agreement under this section, to host or support any expenditure for conferences that uses more than $20,000 in funds made available by the Department of Justice, unless the head of the relevant agency or department, provides prior written authorization that the funds may be expended to host the conference. 
(B)Written approvalWritten approval under subparagraph (A) shall include a written estimate of all costs associated with the conference, including the cost of all food, beverages, audio-visual equipment, honoraria for speakers, and entertainment. (C)ReportThe Deputy Attorney General shall submit an annual report to the Committee on the Judiciary of the Senate and the Committee on the Judiciary of the House of Representatives on all conference expenditures approved under this paragraph. 
(4)Annual certificationBeginning in the first fiscal year beginning after the date of enactment of this subsection, the Attorney General shall submit, to the Committee on the Judiciary and the Committee on Appropriations of the Senate and the Committee on the Judiciary and the Committee on Appropriations of the House of Representatives, an annual certification— (A)indicating whether— 
(i)all audits issued by the Office of the Inspector General under paragraph (1) have been completed and reviewed by the appropriate Assistant Attorney General or Director; (ii)all mandatory exclusions required under paragraph (1)(C) have been issued; and 
(iii)all reimbursements required under paragraph (1)(E) have been made; and (B)that includes a list of any grant recipients excluded under paragraph (1) from the previous year. 
(f)Preventing duplicative grants 
(1)In generalBefore the Attorney General awards a grant to an applicant under this section, the Attorney General shall compare potential grant awards with other grants awarded by the Attorney General to determine if grant awards are or have been awarded for a similar purpose. (2)ReportIf the Attorney General awards grants to the same applicant for a similar purpose the Attorney General shall submit to the Committee on the Judiciary of the Senate and the Committee on the Judiciary of the House of Representatives a report that includes— 
(A)a list of all such grants awarded, including the total dollar amount of any such grants awarded; and (B)the reason the Attorney General awarded multiple grants to the same applicant for a similar purpose.. 
(b)Annual reportNot later than 2 years after the date of enactment of this Act and every year thereafter, the Attorney General shall submit to the Committee on the Judiciary and the Committee on Appropriations of the Senate and the Committee on the Judiciary and the Committee on Appropriations of the House of Representatives a report on the Missing Americans Alert Program, as amended by subsection (a), which shall address— (1)the number of individuals who benefitted from the Missing Americans Alert Program, including information such as the number of individuals with reduced unsafe wandering, the number of people who were trained through the program, and the estimated number of people who were impacted by the program; 
(2)the number of State, local, and tribal law enforcement or public safety agencies that applied for funding under the Missing Americans Alert Program; (3)the number of State, local, and tribal local law enforcement or public safety agencies that received funding under the Missing Americans Alert Program, including— 
(A)the number of State, local, and tribal law enforcement or public safety agencies that used such funding for training; and (B)the number of State, local, and tribal law enforcement or public safety agencies that used such funding for designing, establishing, or operating locative tracking technology; 
(4)the companies, including the location (city and State) of the headquarters and local offices of each company, for which their locative tracking technology was used by State, local, and tribal law enforcement or public safety agencies; (5)the nonprofit organizations, including the location (city and State) of the headquarters and local offices of each organization, that State, local, and tribal law enforcement or public safety agencies partnered with and the result of each partnership; 
(6)the number of missing children with autism or another developmental disability with wandering tendencies or adults with Alzheimer's being served by the program who went missing and the result of the search for each such individual; and (7)any recommendations for improving the Missing Americans Alert Program. 
(c)Table of contentsThe table of contents in section 2 of the Violent Crime Control and Law Enforcement Act of 1994 is amended by striking the item relating to section 240001 and inserting the following:   Sec. 240001. Missing Americans Alert Program. . IIEducation and outreach 201.Activities by the national center for missing and exploited childrenSection 404(b)(1)(H) of the Missing Children’s Assistance Act (42 U.S.C. 5773(b)(1)(H)) is amended by inserting , including cases involving children with developmental disabilities such as autism before the semicolon. 
IIIPrivacy protections 
301.DefinitionsIn this title: (1)ChildThe term child means an individual who is less than 18 years of age. 
(2)Indian tribeThe term Indian tribe has the meaning given that term in section 4(e) of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b(e)). (3)Law enforcement agencyThe term law enforcement agency means an agency of a State, unit of local government, or Indian tribe that is authorized by law or by a government agency to engage in or supervise the prevention, detection, investigation, or prosecution of any violation of criminal law. 
(4)StateThe term State means each of the 50 States, the District of Columbia, the Commonwealth of Puerto Rico, the United States Virgin Islands, American Samoa, Guam, and the Commonwealth of the Northern Mariana Islands. (5)Unit of local governmentThe term unit of local government means a county, municipality, town, township, village, parish, borough, or other unit of general government below the State level.
(6)Non-invasive and non-permanentThe term non-invasive and non-permanent means, with regard to any technology or device, that the procedure to install the technology or device does not create an external or internal marker or implant a device or other trackable items. 302.Standards and best practices for use of non-invasive and non-permanent tracking devices (a)Establishment (1)In generalNot later than 120 days after the date of enactment of this Act, the Attorney General, in consultation with the Secretary of Health and Human Services and leading research, advocacy, self-advocacy, and service organizations, shall establish standards and best practices relating to the use of non-invasive and non-permanent tracking technology, where a guardian or parent, in consultation with the individual’s health care provider, has determined that a non-invasive and non-permanent tracking device is the least restrictive alternative, to locate individuals as described in subsection (a)(2) of section 240001 of the Violent Crime Control and Law Enforcement Act of 1994 (42 U.S.C. 14181), as added by this Act. 
(2)RequirementsIn establishing the standards and best practices required under paragraph (1), the Attorney General shall— (A)determine— 
(i)the criteria used to determine which individuals would benefit from the use of a tracking device; (ii)the criteria used to determine who should have direct access to the tracking system; and 
(iii)which non-invasive and non-permanent types of tracking devices can be used in compliance with the standards and best practices; and (B)establish standards and best practices the Attorney General determines are necessary to the administration of a tracking system, including procedures to— 
(i)safeguard the privacy of the data used by the tracking device such that— (I)access to the data is restricted to law enforcement and health agencies determined necessary by the Attorney General; and 
(II)collection, use, and retention of the data is solely for the purpose of preventing injury or death to the patient assigned the tracking device or caused by the patient assigned the tracking device; (ii)establish criteria to determine whether use of the tracking device is the least restrictive alternative in order to prevent risk of injury or death before issuing the tracking device, including the previous consideration of less restrictive alternatives; 
(iii)provide training for law enforcement agencies to recognize signs of abuse during interactions with applicants for tracking devices; (iv)protect the civil rights and liberties of the individuals who use tracking devices, including their rights under the Fourth Amendment to the Constitution of the United States; 
(v)establish a complaint and investigation process to address— (I)incidents of noncompliance by recipients of grants under subsection (a)(2) of section 240001 of the Violent Crime Control and Law Enforcement Act of 1994 (42 U.S.C. 14181), as added by this Act, with the best practices established by the Attorney General or other applicable law; and 
(II)use of a tracking device over the objection of an individual; and (vi)determine the role that State agencies should have in the administration of a tracking system.
(3)Effective dateThe standards and best practices established pursuant to paragraph (1) shall take effect 90 days after publication of such standards and practices by the Attorney General, unless Congress enacts a joint resolution disapproving of the standards and practices. (b)Required compliance (1)In generalEach entity that receives a grant under subsection (a)(2) of section 240001 of the Violent Crime Control and Law Enforcement Act of 1994 (42 U.S.C. 14181), as added by this Act, shall comply with any standards and best practices relating to the use of tracking devices established by the Attorney General in accordance with subsection (a). 
(2)Determination of complianceThe Attorney General, in consultation with the Secretary of Health and Human Services, shall determine whether an entity that receives a grant under subsection (a)(2) of section 240001 of the Violent Crime Control and Law Enforcement Act of 1994 (42 U.S.C. 14181), as added by this Act, acts in compliance with the requirement described in paragraph (1). (c)Applicability of standards and best practicesThe standards and best practices established by the Attorney General under subsection (a) shall apply only to the grant programs authorized under subsection (a)(2) of section 240001 of the Violent Crime Control and Law Enforcement Act of 1994 (42 U.S.C. 14181), as added by this Act.
(d)Limitations on program 
(1)Data storageAny tracking data provided by tracking devices issued under this program may not be used by a Federal entity to create a database. (2)Voluntary participationNothing in this Act may be construed to require that a parent or guardian use a tracking device to monitor the location of a child or adult under that parent or guardian’s supervision if the parent or guardian does not believe that the use of such device is necessary or in the interest of the child or adult under supervision.  
IVMiscellaneous 
401.No funds authorized for Byrne criminal justice innovation programFor fiscal year 2017, no funds are authorized to be appropriated for an Edward Byrne Memorial criminal justice innovation program.  Passed the House of Representatives December 8, 2016.Karen L. Haas,Clerk.  